Ogden, J.,
dissenting. The note sued on is in the hand-writing- of the defendant, who was a member of the firm of A. L. Addison & Oo., whose signature it bears. The offer of the defendant, when the note was presented to him for settlement within the period of prescription, to pay fifteen cents on the dollar, as a composition of the debt, on the same terms which had been accepted by most of the creditors of the firm of A. L. Addison & Go., in my opinion, amounts to a sufficient acknowledgment to interrupt prescription. It seems to me, such an offer could not be made without acknowledging the debt If it had been an offer to pay fifteen cents on the dollar, unaccompanied by any reason or explanation for making the offer; or if any other reason had been assigned than the inability of the firm to pay more, it would, or not, according to the circumstances, have amounted to an acknowledgment of the debt. But I think, when a debtor proposes to compound with his creditors by paying them a certain per centage on their debts, he makes an explicit acknowledgment of the amount due to them. If the prescription had been already acquired, such an offer could not be held to be a renunciation of the right to plead prescription; but there is a difference between the acknowledgment of a debt sufficient to interrupt proscription and the renunciation of prescription after it is complete. The acknowledgment rebuts the presumption that the debt is paid and interrupts the prescription which had commenced running. The renunciation of prescription when once acquired, is equivalent to a new promise, and if conditional, is not binding unless the condition is accepted. The case of Tyson v. McGill, 16 L. R., relied on by the defendant’s counsel, where the debtor said, “that he would pay the note if long time enough was given him,” must have been, I think, from the report of the facts, a case where *19the proscription had been already acquired. The case cited on the part of the plaintiff, of Austin v. Bostwick, 9 Conn. R. 496, is the only adjudicated case I have been able to find exactly analogous to the present one, and there, under precisely the same state of facts, it was held, that the case was taken out of the statute of limitation.
The judgment of the court below, in my opinion, ought to be affirmed.